DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Application filed June 10, 2020 is presented for examination. Claims 1-16 are pending. Claims 1 and 9 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desappan et al. (Hereinafter “Desappan”) US Patent Application Publication No. 2021/0150248.

Referring to claim 1, Desappan teaches a processor-implemented method of performing a convolution operation [ab], the method comprising: 
obtaining input feature map data and kernel data [feature maps 311, 312, 313 of fig. 3; 0026; 0039]; 
manipulating the kernel data based on a number of input channels of the input feature map [kernel weights 1, kernel weight 2, 316, 318 of fig. 3; 0026], a number of output channels of an output feature map [output of convolution layer (319) is a set of feature maps (320) of fig. 3], and a number of groups of the input feature map data and a number of groups of the kernel data related to the convolution operation [0026; 0039; 730-732 of fig. 7C]; and 
performing the convolution operation based on the input feature map data and the manipulated kernel data [output of convolution layer (315) is a set of feature maps (317) which are the input to the next layer (319) in the DNN. Similarly, the output of convolution layer (319) is a set of feature maps (320) which are the input to the next layer (not shown) in the DNN of fig. 3; 0026; 730-732 of fig. 7C]. 

Referring to claim 9, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected on that basis.

Referring to claim 2, Desappan teaches the invention substantially as claimed, wherein the manipulating of the kernel data [kernel weights of fig. 3; 0025-0026] comprises: generating a default tensor; and replacing one or more elements of the default tensor with the kernel data [tensor flow of fig. 9; 0050]. 

Referring to claim 3, Desappan teaches the invention substantially as claimed, wherein the default tensor comprises a tensor comprising zeros [the min is shifted to zero  of fig. 3-4; 0028]. 

Referring to claim 4, Desappan teaches the invention substantially as claimed, wherein a size of the default tensor is determined based on the number of input channels and the number of output channels [418 of fig. 4; 0028-0030; 0051].

Referring to claim 5, Desappan teaches the invention substantially as claimed, wherein the replacing of the one or more elements of the default tensor with the kernel data comprises sequentially replacing the one or more elements of the default tensor with the kernel data in a first direction [0051-0052 of fig. 9-10]. 

Referring to claim 6, Desappan teaches the invention substantially as claimed, wherein the first direction is a direction corresponding to the output channels [501-506 of fig. 5]. 

Referring to claim 7, Desappan teaches the invention substantially as claimed, wherein each of the input feature map data and the kernel data comprises data on which a group convolution operation is performed [502, 503 of fig. 5]. 

Referring to claim 8, Desappan teaches the invention substantially as claimed, wherein a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the functions [perform computations on CPU/GPU 907 of fig. 9; 0050] 

Referring to claims 10-16, all limitations of these claims have been addressed in the analysis of claims 1-9 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        
.